

116 S534 IS: Protecting Disaster Relief Funds Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 534IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Ms. Warren (for herself, Mr. Markey, Mr. Blumenthal, Mr. Sanders, Mrs. Gillibrand, Mr. Menendez, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit certain funds from being transferred or reprogrammed to plan, develop, or construct a
			 new physical barrier along the southwest border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Disaster Relief Funds Act. 2.Prohibition on use of certain funds for a new physical barrier along the Southwest borderNotwithstanding any other provision of law—
 (1)none of the funds appropriated or otherwise made available to the Department of Homeland Security or the Department of Housing and Urban Development under the Continuing Appropriations Act, 2018 and Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–56), the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72), the Bipartisan Budget Act of 2018 (Public Law 115–123), or the FAA Reauthorization Act of 2018 (Public Law 115–254) for activities relating to disaster relief or recovery may be transferred or reprogrammed to plan, develop, or construct a new physical barrier along the southwest border of the United States; and
 (2)none of the funds appropriated or otherwise made available to the Corps of Engineers under the Bipartisan Budget Act of 2018 (Public Law 115–123) may be transferred or reprogrammed under section 923 of the Water Resources Development Act of 1986 (33 U.S.C. 2293).